Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
    DETAILED ACTION
Priority
This application is a 371 of PCT/IB2018/052655 04/17/2018, is acknowledged. 
Status of Claims
Claims 1-16 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on February 26, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 10/15/2019, which has been entered in the file.
Response to Election/Restriction

In response to the restriction requirement Applicants have elected Group II (which includes claims 2-5), drawn to a method for modulating circadian rhythm dysfunctions due to shift work in a subject in need thereof, the method comprising administering to the subject an effective amount of compound 
    PNG
    media_image1.png
    22
    529
    media_image1.png
    Greyscale
1-carboxylate, is acknowledged. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a).

		Applicants preserve their right to file a divisional on the non-elected subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-5 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1-24 of  US 9,273,026 (US ‘026, same Assignee : Novartis AG, Basel) and  if allowed, would improperly extend the “right to exclude” already granted in the patent. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claim will render the other obvious and it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, since US ‘026 patent teaches the generic compounds, compositions and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘026 patent. Therefore, the disclosure of  US ‘026 patent that teaches the method of treating various disorders, shift work disorder etc. (see claims 1, 6, 12, 18, 19 and 20, column 59-62, US ‘026), the method comprising administering to the subject an effective amount of a compound of
    PNG
    media_image1.png
    22
    529
    media_image1.png
    Greyscale
 1-carboxylate [
    PNG
    media_image2.png
    63
    210
    media_image2.png
    Greyscale
 ], which would easily place Applicant’s invention in possession of the public before the effective filing date of the claimed invention. Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to use the similar or identical compound for treating various disorders or diseases including circadian rhythm dysfunctions (Non-24 sleep disorder) or shift work disorder etc. in view of the known teaching of the art. The claimed compound and the method of uses are so closely related methodically to the homologous and /or analogous compound of the reference as to be structurally and methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Therefore, in looking at the instantly claimed invention as a whole, the claimed method of uses would have been suggested to one skilled in the art and therefore, is obvious, absent evidence to the contrary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The expressions a method for “modulating” circadian rhythm dysfunctions (claim 2, line 1, page 2 and all other occurrences, if any), renders the claim indefinite because it is not clear what Applicant is intending to encompass with this expression. The above expression is not defined in the claim so as to ascertain the metes and bounds of the claimed subject matter and therefore, the term is open to many interpretations (such as, modulating circadian rhythm dysfunctions enhancement or modulating circadian rhythm dysfunctions suppression etc.). The omission of failing to describe the claimed invention renders the claim incomplete. This rejection can be overcome be deleting the phrase or to amend the claim within the context and scope of the claim in order to overcome the rejection. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706.  The examiner can normally be reached on Tuesday-Friday from 8:30 AM - 4:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone numbers for this Group are (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with 
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov].  All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/ Primary Examiner, Art Unit 1626